--------------------------------------------------------------------------------

Exhibit 10.4
DIRECTOR INDEMNIFICATION AGREEMENT


          THIS AGREEMENT is entered into, effective as of May 28, 2010, between
Roomlinx, Inc., a Nevada corporation (the “Company”) and ________
(“Indemnitee”).


          WHEREAS, it is essential to the Company to retain and attract as
directors the most capable persons available;


          WHEREAS, Indemnitee is a director of the Company;


          WHEREAS, both the Company and Indemnitee recognize the increased risk
of litigation and other claims currently being asserted against directors of
corporations; and


          WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
and effective service to the Company, and in order to induce Indemnitee to
provide continued services to the Company as a director, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement and for the coverage of
Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.


          NOW, THEREFORE, in consideration of the above premises and of
Indemnitee’s continuing to serve as a director of the Company and intending to
be legally bound hereby, the parties agree as follows:
 
          1.  Certain Definitions:
 
          (a) Board: The Board of Directors of the Company.
 
          (b) Change in Control: A Change in Control shall be deemed to occur
if:
 
   (i)  any “person,” as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”), as modified and used in
Section 13(d) and 14(d) thereof (but not including (a) the Company or any of its
subsidiaries, (b) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (c) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (d) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company) (hereinafter a “Person”) is or becomes the
beneficial owner, as defined in Rule 13d-3 of the Exchange Act, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates, excluding an acquisition resulting from the exercise
of a conversion or exchange privilege in respect of outstanding convertible or
exchangeable securities) representing 50% or more of the combined voting power
of the Company’s then outstanding securities; or

 
(ii)
during any period of two consecutive years beginning on the date hereof,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into any
agreement with the Company to effect a transaction described in Clause (i),
(iii) or (iv) of this Section) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (each such director, a “Continuing Director”), cease for
any reason to constitute a majority thereof; or

 
(iii)
the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than (a) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 50% of the
combined voting power of the voting securities of the Company or such surviving
or acquiring entity outstanding immediately after such merger or consolidation,
or (b) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.



          (c) Disinterested Director: A director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.


          (d) Expenses: Any expense, including without limitation, attorneys’
fees, retainers, court costs, transcript costs, fees and expenses of experts,
including accountants and other advisors, travel expenses, duplicating costs,
postage, delivery service fees, filing fees, and all other disbursements or
expenses of the types typically paid or incurred in connection with
investigating, defending, being a witness in, or participating (including on
appeal), or preparing for any of the foregoing, in any Proceeding relating to
any Indemnifiable Event, and any expenses of establishing a right to
indemnification under any of Sections 2, 4 or 5 of this Agreement, in each case,
to the extent actually and reasonably incurred.


          (e) Indemnifiable Costs: Any cost that is eligible for indemnification
pursuant to applicable law, including, without limitation, any and all Expenses,
liability or loss, judgments, fines and amounts paid in settlement and any
interest, assessments, or other charges imposed thereon, and any federal, state,
local, or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement.


          (f) Indemnifiable Event: Any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director of the Company, or while a director is or
was serving at the request of the Company as a director or officer of another
corporation, partnership, joint venture, trust or other enterprise or related to
anything done or not done by Indemnitee in any such capacity, whether or not the
basis of the Proceeding is alleged action in an official capacity as a director
of the Company, or in any other capacity, as described above.


          (g) Independent Counsel: means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past three years has been, retained to represent: (i) the Company or any
of its subsidiaries or affiliates, (ii) the Indemnitee or (iii) any other party
to the Proceeding giving rise to a claim for indemnification or Expense Advances
hereunder, in any matter (other than with respect to matters relating to
indemnification and advancement of expenses). No law firm or lawyer shall
qualify to serve as Independent Counsel if that person would, under the
applicable standards of professional conduct then prevailing, have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Indemnitee shall select
a law firm or member of a law firm to serve as Independent Counsel, subject to
the consent of the Company, which consent shall not be unreasonably withheld.
Subject to the foregoing, any law firm or a member of a law firm in the Am Law
200 shall be presumed to qualify as Independent Counsel. In the event that the
Indemnitee and the Company are unable to agree upon the selection of the
Independent Counsel, the parties shall first try to settle the dispute by
mediation under the Commercial Mediation Rules of the American Arbitration
Association. Any dispute that cannot be resolved by mediation shall be finally
resolved by arbitration by the American Arbitration Association under its
Commercial Arbitration Rules. The fees for any such dispute resolution procedure
shall be borne by the Company.


          (h) Proceeding: Any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative that
relates to an Indemnifiable Event.


          (i) Reviewing Party: Reviewing Party shall have the meaning ascribed
to such term in Section 3.
 
          2. Agreement to Indemnify.
 
          (a) General Agreement regarding Indemnification. In the event
Indemnitee was, is, or becomes a party to or witness or other participant in, or
is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) an Indemnifiable Event, the
Company shall indemnify Indemnitee from and against Indemnifiable Costs, to the
fullest extent permitted by applicable law, as the same exists or may hereafter
be amended or interpreted (but in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto); provided that the Company’s commitment set forth in this Section 2(a)
to indemnify the Indemnitee shall be subject to the limitations and procedural
requirements set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
          (b) Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Indemnifiable Costs, but not, however, for the total amount thereof,
the Company shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.


          (c) Advancement of Expenses. If so requested by Indemnitee, the
Company shall advance to Indemnitee, to the fullest extent permitted by
applicable law, any and all Expenses incurred by Indemnitee (an “Expense
Advance” or an “Advance”) within 10 calendar days after the receipt by the
Company of a request from Indemnitee for an Advance, whether prior to or after
final disposition of any Proceeding. Indemnitee shall, and hereby undertakes to,
repay to the Company any funds advanced to Indemnitee or paid on his or her
behalf if it shall ultimately be determined that Indemnitee is not entitled to
indemnification. Indemnitee shall make any such repayment promptly following
written notice of any such determination. Payment by the Company of Indemnitee’s
expenses in connection with any Proceeding in advance of the final disposition
thereof shall not be deemed an admission by the Company that it shall ultimately
be determined that Indemnitee is entitled to indemnification. Any request for an
Expense Advance shall be accompanied by an itemization of the Expenses for which
advancement is sought, and a reasonably detailed summary shall be provided if
the Company so requests. Advances shall be made without regard to Indemnitee’s
ability to repay the Expenses. If Indemnitee has commenced legal proceedings in
a court of competent jurisdiction in the State of Nevada to secure a
determination that Indemnitee should be indemnified under applicable law, as
provided in Section 4, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or have
lapsed). Indemnitee’s obligation to reimburse the Company for Expense Advances
shall be unsecured and no interest shall be charged thereon.


          (d) Exception to Obligation to Indemnify and Advance Expenses.
Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or advancement pursuant to this Agreement in
connection with any Proceeding initiated by Indemnitee against the Company or
any director or officer of the Company unless (i) the Company has joined in or
the Board has consented to the initiation of such Proceeding; or (ii) the
Proceeding is one to enforce indemnification rights under this Agreement,
including Section 5.
 
          3. Reviewing Party.



          (a) Definition of Reviewing Party. Other than as contemplated by
Section 3(b), the person, persons or entity who shall determine whether
Indemnitee is entitled to indemnification in the first instance (“the Reviewing
Party”) shall be (i) the Board of Directors of the Company acting by a majority
vote of a quorum of Disinterested Directors or (ii) if there are no
Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel in a written determination to the Board of Directors, a copy
of which shall be delivered to Indemnitee.


          (b) Reviewing Party Following Change in Control. After a Change in
Control, the Reviewing Party shall be the Independent Counsel. With respect to
all matters arising from such a Change in Control concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or under applicable law or the Company’s Articles of
Incorporation or Bylaws now or hereafter in effect relating to indemnification
for Indemnifiable Events, the Company shall seek legal advice only from the
Independent Counsel. Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee should be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Counsel and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
          4. Indemnification Process and Appeal.


          (a) Indemnification Payment.
 
  (i)      The determination with respect to Indemnitee’s entitlement to
indemnification shall, to the extent practicable, be made by the Reviewing Party
not later than 30 calendar days after receipt by the Company of a written demand
on the Company for indemnification (which written demand shall include such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification). The Reviewing Party making the determination with
respect to Indemnitee’s entitlement to indemnification shall notify Indemnitee
of such written determination no later than two business days thereafter.
 (ii)      Unless the Reviewing Party has provided a written determination to
the Company that Indemnitee is not entitled to indemnification under applicable
law, Indemnitee shall be entitled to indemnification of Indemnifiable Costs, and
shall receive payment thereof, from the Company in accordance with this
Agreement as early as practicable, but not later than 10 business days after the
Reviewing Party has made its determination with respect to Indemnitee’s
entitlement to indemnification.
 
          (b) Suit to Enforce Rights. If (i) no determination of entitlement to
indemnification shall have been made within the time limitation for such a
determination set forth in Section 4(a)(i), (ii) payment of indemnification
pursuant to Section 4(a)(ii) is not made within the period permitted for such
payment by such section, (iii) the Reviewing Party determines pursuant to
Section 4(a) that Indemnitee is not entitled to indemnification under this
Agreement, or (iv) Indemnitee has not received advancement of Expenses within
the time period permitted for such advancement by Section 2(c), then Indemnitee
shall have the right to enforce the indemnification rights granted under this
Agreement by commencing litigation in any court of competent jurisdiction in the
State of Nevada seeking an initial determination by the court or challenging any
determination by the Reviewing Party or any aspect thereof. The Company hereby
consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party not challenged by the Indemnitee within six
months of the date of the Reviewing Party’s determination shall be binding on
the Company and Indemnitee. The remedy provided for in this Section 4 shall be
in addition to any other remedies available to Indemnitee in law or equity.
 
          (c) Defense to Indemnification, Burden of Proof, and Presumptions.
 
(i)        To the maximum extent permitted by applicable law in making a
determination with respect to entitlement to indemnification (or payment of
Expense Advances) hereunder, the Reviewing Party shall presume that an
Indemnitee is entitled to indemnification (or payment of Expense Advances) under
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by the Reviewing Party of any
determination contrary to that presumption.
(ii)        It shall be a defense to any action brought by Indemnitee against
the Company to enforce this Agreement that it is not permissible under
applicable law for the Company to indemnify Indemnitee for the amount claimed.
    (iii)      For purposes of this Agreement, the termination of any claim,
action, suit, or proceeding, by judgment, order, settlement (whether with or
without court approval), conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.


          5. Indemnification for Expenses Incurred in Enforcing Rights. The
Company shall indemnify Indemnitee against any and all Expenses to the fullest
extent permitted by law and, if requested by Indemnitee pursuant to the
procedures set forth in Section 2(c), shall advance such Expenses to Indemnitee,
that are incurred by Indemnitee in connection with any claim asserted against or
action brought by Indemnitee for:
 
  (i) enforcement of this Agreement;


 
(ii)
indemnification of Indemnifiable Costs or Expense Advances by the Company under
this Agreement or any other agreement or under applicable law or the Company’s
Articles of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events; and/or

 
(iii)
recovery under directors’ and officers’ liability insurance policies maintained
by the Company.

 
 
 

--------------------------------------------------------------------------------

 

 
          6. Notification and Defense of Proceeding.


          (a) Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee will, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof. The failure to notify or promptly notify the Company
shall not relieve the Company from any liability which it may have to the
Indemnitee otherwise than under this Agreement, and shall not relieve the
Company from liability hereunder except to the extent the Company has been
materially prejudiced or as further provided in Section 6(c).


          (b) Defense. With respect to any Proceeding as to which Indemnitee
notifies the Company of the commencement thereof, the Company will be entitled
to participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel selected by the Company and reasonably acceptable to
Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any Proceeding, the Company will not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ separate counsel in such Proceeding,
but all Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Indemnitee’s expense unless: (i) the
employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee has reasonably determined that there may be a conflict of
interest between Indemnitee and the Company in the defense of the Proceeding,
(iii) after a Change in Control, the employment of counsel by Indemnitee has
been approved by the Independent Counsel, or (iv) the Company shall not within
60 calendar days in fact have employed counsel to assume the defense of such
Proceeding, in each of which case all Expenses of the Proceeding shall be borne
by the Company. If the Company has selected counsel to represent Indemnitee and
other current and former directors, officers or employees of the Company in the
defense of a Proceeding, and a majority of such persons, including Indemnitee,
reasonably object to such counsel selected by the Company pursuant to the first
sentence of this Section 6(b), then such persons, including Indemnitee, shall be
permitted to employ one additional counsel(s) and local counsel of their choice
and the reasonable fees and expenses of such counsel(s) shall be at the expense
of the Company; provided, however, that such counsel shall, if required by any
company with which the Company obtains or maintains insurance, be approved by
such company or chosen from amongst the list of counsel approved by such
company. In the event separate counsel(s) is retained by Indemnitee and/or by a
group of persons including Indemnitee pursuant to this Section 6(b), the Company
shall cooperate with such counsel(s) with respect to the defense of the
Proceeding, including making documents, witnesses and other information related
to the defense available to such separate counsel(s) pursuant to joint-defense
agreements or confidentiality agreements, as appropriate. The Company shall not
be entitled to assume the defense of any Proceeding (x) brought by or on behalf
of the Company, (y) as to which Indemnitee shall have made the determination
provided for in clause (ii) above or (z) as to which Independent Counsel has
approved the employment of counsel by Indemnitee in accordance with clause
(iii) above.


          (c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. The Company
shall not settle any Proceeding in any manner that would impose any monetary
damages, penalty or limitation on Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor the Indemnitee will unreasonably withhold their
consent to any proposed settlement. The Company shall not be liable to indemnify
the Indemnitee under this Agreement with regard to any judicial award if the
Company was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.


          7. Non-Exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the laws of the State of
Nevada, the Company’s Articles of Incorporation, Bylaws, applicable law, or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company’s Articles of Incorporation, Bylaws,
applicable law, or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
 
 
 

--------------------------------------------------------------------------------

 
 
          8. Liability Insurance. The Company shall use its best efforts (a) to
continue to maintain in effect directors’ and officers’ insurance policies and
fiduciary liability insurance policies (collectively, “D&O Insurance Policies”)
with terms, conditions, retentions and limits of liability that are at least as
favorable as those contained in the Company’s D&O Insurance Policies in effect
as of the date hereof (D&O Insurance Policies containing such terms, conditions,
retentions and limits of liability, referred to herein as “Comparable D&O
Insurance Policies”), and, for so long as Indemnitee serves as a director of the
Company and for a period of six (6) years thereafter, to cause Indemnitee to be
covered under such Comparable D&O Insurance Policies in accordance with their
respective terms, and (b) for a period of not less than six (6) years following
the occurrence of (i) a Change in Control or (ii) the Company ceasing to operate
its business as a going concern, to maintain in effect Comparable D&O Insurance
Policies, and, until the earlier of (x) such time as the Company is no longer
required to maintain such Comparable D&O Insurance Policies pursuant to this
clause (b) or (y) the sixth (6th) anniversary of Indemnitee ceasing to serve as
a director of the Company, to cause Indemnitee to be covered under such
Comparable D&O Insurance Policies in accordance with their respective terms. In
the event the Company, at any time it is required to maintain Comparable D&O
Insurance Policies pursuant to the foregoing sentence, is not able to obtain
Comparable D&O Insurance Policies, the Company shall be obligated to maintain
D&O Insurance Policies with the best coverage then available for the time
periods provided in, and otherwise in accordance with the terms of, the
foregoing sentence.


          9. Amendment of this Agreement. No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall operate as a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.


          10. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.


          11. No Duplication or Shortfall of Payments. The Company shall make
any payment required to be made under this Agreement to the extent, but only to
the extent, Indemnitee has not otherwise actually received payment (whether
under the Company’s Articles of Incorporation, the Company’s Bylaws, any
insurance policy, by law, or otherwise) of the amounts otherwise payable
hereunder.


          12. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation, or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation, or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall continue in effect regardless
of whether Indemnitee continues to serve as a director of the Company or of any
other enterprise at the Company’s request.


          13. Severability. If any provision (or portion thereof) of this
Agreement shall be held by a court of competent jurisdiction to be invalid,
void, or otherwise unenforceable, the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Furthermore, to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.


          14. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws, except to the extent that the laws of the State
of Nevada are mandatorily applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
          15. Notices. All notices, demands, and other communications required
or permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, transmitted by facsimile upon
confirmation that such facsimile has been received or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed
 
          to the Company at:
 
          Roomlinx, Inc.
          2150 West 6th Avenue, Suite H
          Broomfield, CO 80020
         Attn:    Michael Wasik
         Fax:      (303) 554-1110
 
        and
      to Indemnitee at:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Notice of change of address shall be effective only when done in accordance with
this Section. All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.
* * *

 
 

--------------------------------------------------------------------------------

 
 
 IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.

         
COMPANY:
ROOMLINX, INC.
 
   
By:  
       
Name:  
Michael Wasik
     
Title:  
Chief Executive Officer
   
INDEMNITEE:
         
